DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims filed August 21, 2019.
Claims 1-7 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a road surface damage state information acquisition unit configured to acquire 5road surface damage state information indicating a damage state of a road surface of a management target in claim 1;
a road environment information acquisition unit configured to acquire environment information of the road surface in claim 1;
a construction method and structure list acquisition unit configured to acquire a 10construction method and structure list indicated by information regarding a repair of a road surface in accordance with a structure level of the road surface in claim 1;
a repair candidate list generator configured to review a structure of the road surface in accordance with the environment information of the road surface and generate a repair candidate list including a repair method for the road surface according to a 15determination result for each a repair candidate of the road surface using the road surface damage state information and the construction method and structure list in claim 1;
a construction-related information acquisition unit configured to acquire 25construction-related information regarding a construction for the repair in claim 3;39 
a construction rule acquisition unit configured to acquire a construction rule which is a condition to be obeyed in the construction in claim 3;
a construction schedule generator configured to generate a construction schedule by determining a construction plan to repair the road surface using the repair candidate 5list, the construction rule, and the construction-related information in claim 3;

The claim limitations are interpreted through 35 USC 112(f) means-plus-function as the claim limitations are describing means through a generic placeholder (“unit” and “generator”) and merely describes the means in terms of the intended function of the system. There is no claim language in terms of structure to perform the means-plus-function claim limitation. In terms of claim interpretation, originally filed specification [pg. 5 line 16 to pg. 6 line 9] as merely generic computer elements performing the system function. These include elements of storage devices, computer readable medium, and hardware (ASIC, FPGA, or PLD). Therefore, claims 1-5 are interpreted in light of the specification for the means-plus-function as the structure is generic technological elements of storage devices, computer readable medium, and hardware (ASIC, FPGA, or PLD). 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
Claim 1, 6, and 7 are directed towards claim limitations regarding road surface damage acquisition, road environment information acquisition, construction method and structure list acquisition, and repair candidate list generation based on the surface damage, environment, and construction method and structure list. These claim elements are describing the process and generic modeling in terms of road maintenance. The input data is used in a modeling aspect to determine the repair candidate list for maintenance. These claim limitations can be grouped under certain method of organizing human activities of abstract ideas. The subgrouping is fundamental economic practice in terms of determining the maintenance elements based on input data that includes damage, environment, and construction list. Further, dependent claim 4 additionally describes the fundamental economic aspect in terms of providing a budget and cost inputs for the road maintenance. 
Step 2(a)(II) considers the additional elements of the claims in terms of transforming the abstract idea into a practical application. The additional elements of the claims are the acquisition units, list generators, and non-
Step 2(b) considers the additional elements of the claims in terms of being significantly more than the identified abstract idea. The additional elements of the claims are the acquisition units, list generators, and non-transitory recording medium. As noted above, the acquisition units and list generators of claims 1-5 are generic technological elements implementing the abstract idea. There is no specific technological improvement or algorithm in terms of acquiring and determining the list generation beyond generic technological elements. The considered passages are [pg. 5 line 16 to pg. 6 line 9] and the passages merely describe generic technology. Further, the non-transitory recording medium is further within these considered passages and also describes generic technological elements. 
Dependent claims 2-5 are directed towards further aspects of the identified abstract idea without describing additional elements beyond those considered in the independent claims. The dependent claims, as interpreted above in light of the 35 USC 112(f), is that the acquisition units and list generators are merely generic technological elements. The claims are further describing the road maintenance aspects in terms of having a review based on elapsed periods of time (claim 2), determining a construction schedule (claim 3), budget and costs (claim 4), and safety and priority (claim 5). These aspects are further providing abstract idea elements in terms of further describing the economic principle of modeling and providing construction aspects for road maintenance. As such, the dependent claims describe elements that are not transformative into a practical application or significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(g). 
Therefore, claims 1-7 are rejected under 35 USC 101 for being directed towards non-eligible subject matter since they are describing an abstract idea with additional elements that are not transformed into a practical application or significantly more than the identified abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mewes et al [2013/0197889], hereafter Mewes.
Regarding claim 1, Mewes discloses a road maintenance management system comprising: 
a road surface damage state information acquisition unit configured to acquire 5road surface damage state information indicating a damage state of a road surface of a management target (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes prior road conditions and maintenance actions (interpreted as road surface damage state information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.); 
a road environment information acquisition unit configured to acquire environment information of the road surface (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes weather conditions (interpreted as road environment information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.); 
a construction method and structure list acquisition unit configured to acquire a 10construction method and structure list indicated by information regarding a repair of a road surface in accordance with a structure level of the road surface (Paragraphs [52-56]; Mewes discloses data processing that includes pavement behavior (interpreted as structure level of the road surface) to provide modeling elements to identify the proper maintenance response.); and 
a repair candidate list generator configured to review a structure of the road surface in accordance with the environment information of the road surface and generate a repair candidate list including a repair method for the road surface according to a 15determination result for each a repair candidate of the road surface using the road surface damage state information and the construction method and structure list (Figs 5, 6, and paragraphs [55-58]; Mewers discloses that the system provides an output (which includes a list as shown in Fig 6) that provides appropriate maintenance action based on the simulated data (environment, road conditions, prior maintenance actions).).  
Regarding claim 3, Mewes discloses the above-enclosed claim limitations; 	
Mewes further discloses further comprising: a construction-related information acquisition unit configured to acquire 25construction-related information regarding a construction for the repair (Paragraphs 34-38 and 55-56]; Mewes discloses that the simulation system provides maintenance recommendations based on treatment application, vehicle information, and GPS-tagged truck reports. These elements are interpreted as construction-related information as they are regarding the maintenance action of deicing/salting the roads (maintenance activity).);  
39a construction rule acquisition unit configured to acquire a construction rule which is a condition to be obeyed in the construction (Fig 9 and paragraphs [34-38 and 55-56]; Mewes discloses that the system provides ; and 
a construction schedule generator configured to generate a construction schedule by determining a construction plan to repair the road surface using the repair candidate 5list, the construction rule, and the construction-related information (Fig 9 and paragraphs [46-50 and 55-56]; Mewes discloses that the system provides managers with output information regarding policies and recommendations in terms of treatments being made based on the materials and environmental conditions for the appropriate maintenance action.).  
Regarding claim 6, Mewes discloses a road maintenance management method comprising: 
acquiring road surface damage state information indicating a damage state of a road surface of a management target (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes prior road conditions and maintenance actions (interpreted as road surface damage state information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.): 
acquiring environment information of the road surface (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes weather conditions (interpreted as road environment information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.);  
5acquiring a construction method and structure list indicated by information regarding a repair of a road surface in accordance with a structure level of the road surface (Paragraphs [52-56]; Mewes discloses data processing that includes pavement behavior (interpreted as structure level of the road surface) to provide modeling elements to identify the proper maintenance response.); and 
reviewing a structure of the road surface in accordance with the environment information of the road surface and generating a repair candidate list including a repair 10method for the road surface according to a determination result for each a repair candidate of the road surface using the road surface damage state information and the construction method and structure list (Figs 5, 6, and paragraphs [55-58]; Mewers discloses that the system provides an output (which includes a list as shown in Fig 6) that provides appropriate maintenance action based on the simulated data (environment, road conditions, prior maintenance actions).).  
Regarding claim 7, Mewes discloses a non-transitory recording medium which records a computer program for executing 15a method in a computer, the method, comprising (Fig 1 and paragraphs [30-34]; Mewes discloses the system elements including storage and processors to operate and perform the data processing functions of the simulation and road maintenance system.): 
acquiring road surface damage state information indicating a damage state of a road surface of a management target (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes prior road conditions and maintenance actions (interpreted as road surface damage state information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.); 
acquiring environment information of the road surface (Paragraphs [43-48 and 55-58]; Mewes discloses a winter maintenance simulation system that gathers data from different elements to provide a road condition model. The gathered data includes weather conditions (interpreted as road environment information) and the model is used to estimate the impact of weather conditions on users, road administrators, and the environment.); 
acquiring a construction method and structure list indicated by information 20regarding a repair of a road surface in accordance with a structure level of the road surface (Paragraphs [52-56]; Mewes discloses data processing that includes pavement behavior (interpreted as structure level of the road surface) to provide modeling elements to identify the proper maintenance response.); and 
reviewing a structure of the road surface in accordance with the environment information of the road surface and generating a repair candidate list including a repair method for the road surface according to a determination result for each a repair 25candidate of the road surface using the road surface damage state information and the41 construction method and structure list (Figs 5, 6, and paragraphs [55-58]; Mewers discloses that the system provides an output (which includes a list as shown in Fig 6) that provides appropriate maintenance action based on the simulated data (environment, road conditions, prior maintenance actions).).
Claims 1, 3, 6, and 7 are rejected under 35 USC 102(a)(1) and 102(a)(2) for being anticipated by Mewes et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al [2013/0197889], hereafter Mewes, in view of Laskey et al [2017/0274855], hereafter Laskey.
Regarding claim 2, Mewes discloses the above-enclosed claim limitations, specifically regarding elements of including different factors for determining maintenance activity requirements based on road conditions and time of factors, however, Mewes does not specifically disclose the elements of the period is shorter than a durability period; 
wherein the repair candidate list generator determines that the review of the structure of the road surface is 20necessary when an elapsed period from previous repair on the road surface is shorter than a durability period of use during a certain period provided for the road surface (Paragraphs [29-35 and 59]; Laskey teaches a similar road condition maintenance system that provides road classifications based on smoothness and condition of the road and maintenance activity timeline (immediate or near future repairs). Laskey further teaches that there is a threshold element based on the durability, performance, and predetermined time period where the degradation is used to determine the repair need. The threshold and degradation are interpreted as the shorter than a durability time period and the measurement is interpreted through the determination and monitoring through the sensors. It would be obvious to include the threshold degradation and road maintenance of Laskey with the road condition and monitoring of Mewes as the degradation provides a better assessment to determine the best time to monitor and repair leading to safer roadways.).
Mewes discloses a road condition monitoring and maintenance activity system that provides time elements, input conditions, and external elements to determine maintenance activities for road maintenance and Laskey teaches a similar road condition maintenance system that includes a degradation threshold to determine maintenance repair. 

Therefore, from this teaching of Laskey, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the road condition monitoring and maintenance activity system that provides time elements, input conditions, and external elements to determine maintenance activities for road maintenance of Mewes the ability to include a degradation threshold to determine maintenance repair as taught by Laskey for the purposes of the degradation provides a better assessment to determine the best time to monitor and repair leading to safer roadways.
Claims 2 is rejected under 35 USC 103 for being obvious over the prior art of Mewes et al in view of Laskey.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al [2013/0197889], hereafter Mewes, in view of Abraham et al [2016/0275404], hereafter Abraham.
Regarding claim 4, Mewes discloses the above-enclosed limitations; 
Mewes further discloses wherein the repair candidate list generator is configured to generate the repair candidate list further including an estimated construction cost amount necessary in a 10construction for the repair of each repair candidate of the road surface (Paragraphs [71-72]; Mewes discloses that the simulation system allows for users to input equations which include associated costs (cost-per-mile, operating costs, simulated costs of maintenance-per-mile for time period).), and 
wherein the construction schedule generator is configured to generate a construction schedule by sorting repair target candidates of the repair candidate list in an ascending order of repair necessity priority (Figs 2, 3, and paragraphs [55-62 and 66-67]; Mewes discloses that the simulation road maintenance system provides a repair target candidate that is listed and has interface elements that include ascending and descending filters based on different parameters including severity (interpreted as priority).
Further, Examiner notes that the “order of repair necessity priority” is merely non-functional descriptive material. The system functionally operates , 
Mewes discloses the limitations in regards to a maintenance system for roads that provides inputs, simulations, and outputs based on road conditions, repair target candidates, and other information including cost per mile and other cost information, however, Mewes does not specifically disclose that cost estimations and adding up to provide repair candidates that are below a budget to decide a plan. 
Abraham teaches adding the construction cost estimated amount in an ascending order of priority of the sorted repair target candidates, deciding a 15repair target among the repair target candidates so that a sum of the construction cost estimated amounts does not exceed a budget designated in advance, and deciding a construction plan to repair the road surface of the decided repair target (Paragraphs [48-49]; Abraham teaches a similar road maintenance system that provides input data that includes budget/cost and has the system analyze and determine the road maintenance actions based on a threshold of projects that cost below the input budget. The “does not exceed a budget” is interpreted through the threshold of the cost and budget determination and the output of the four projects is the deciding of a construction plan based on the repair target. Mewes discloses elements of a 
Mewes discloses a road maintenance system that has input variables that include cost per mile and other input information to determination maintenance actions and Abraham teaches a similar road maintenance system that provides a threshold based on budget and costs of the selected target projects. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the road maintenance system that has input variables that include cost per mile and other input information to determination maintenance actions of Mewes the ability to have a similar road maintenance system that provides a threshold based on budget and costs of the selected target projects as taught by Abraham since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the 
Therefore, from this teaching of Abraham, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the road maintenance system that has input variables that include cost per mile and other input information to determination maintenance actions of Mewes the ability to have a similar road maintenance system that provides a threshold based on budget and costs of the selected target projects as taught by Abraham for the purposes of the budget provides realistic goals and project designations to ensure road repairs don’t put the company in too much risk monetary wise.
Regarding claim 5, the combination teaches the above-enclosed limitations; 
Mewes further discloses wherein the 20construction schedule generator is configured to generate the construction schedule by sorting the decided repair targets in a construction method order of higher priority in accordance with a maintenance management policy indicating one policy of life cycle cost emphasis or safety emphasis to be emphasized in the generation of the construction schedule (Figs 2, 3, and paragraphs [55-62, 66-67, and 70-72]; Mewes discloses that the simulation road maintenance system provides a repair target candidate that is listed and has interface elements that include ascending and descending filters based on different parameters  
Claims 4 and 5 are rejected under 35 USC 103 for being obvious over the prior art of Mewes in view of Laskey. 
Claims 1-7 are rejected as being obvious over the prior art of Mewes, and, where appropriate, in view of Laskey and Abraham.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Coe et al [2017/0218574] (pavement repair system);
Abdel-Malek et al [6,959,235] (repair system that provides interface elements of lists and priority for repair/maintenance);
Shimada et al [2016/0048810] (noted from IDS and provides road repair with additional inputs of budgeting and road damage information);
Chang [CN-108446924-A] (pavement maintenance that includes elements of maintenance costs);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689